Exhibit 10.4




PERFUMANIA
HOLDINGS, INC.




December 23, 2011


Parlux Fragrances, Inc.
5900 N. Andrews Avenue
Suite 500
Fort Lauderdale, FL 33309


Artistic Brands Development, LLC
1850 N.W. 84th Avenue, Suite 100
Miami, Florida 33126


Rene Garcia
1850 N.W. 84th Avenue, Suite 100
Miami, Florida 33126


RE:
Agreement and Plan of Merger (the “Merger Agreement”), dated the date hereof, by
and among Perfumania Holdings, Inc. (“Parent”), PFI Merger Corp., a wholly-owned
subsidiary of Parent (“Merger Sub”) and Parlux Fragrances, Inc. (the “Company”)



Ladies and Gentlemen:


Reference is made to the Merger Agreement. Capitalized terms used herein without
definition shall have the meaning given to them in the Merger Agreement.


As of the Effective Time, the Company will merge with and into Merger Sub and
each of the Company Shareholders shall receive the Merger Consideration set
forth in the Merger Agreement. In connection with the Merger, it is hereby
acknowledged that, concurrently with the execution of the Merger Agreement (i)
the Company, Rene Garcia and Artistic Brands Development, LLC (f/k/a Iconic
Fragrances, LLC) (“Licensor”) are executing an amendment (the “Letter
Amendment”) to the Letter Agreement dated April 3, 2009 (as amended, the “Letter
Agreement”) by and between the Company, Rene Garcia and Licensor to provide
among other matters that the Merger and the Second Merger shall not be deemed a
“Fundamental Transaction” as defined in and for purposes of the Letter Agreement
and (ii) the Company and the holders of outstanding Licensor Warrants
exercisable for a majority of the shares Company Common Stock issuable under
such Licensor Warrants are executing an amendment to all of the outstanding
Licensor Warrants (the “Licensor Warrant Amendment”) to govern treatment of the
Licensor Warrants in connection with the Merger and the Transactions.
Licensor and Parent have agreed, pursuant to a letter agreement dated as of
December 23, 2011 among Licensor, Parent and S. Carter Enterprises, LLC, to
enter into a Sublicense dated as of


--------------------------------------------------------------------------------


the Effective Time, in the forms attached hereto as Exhibit B and Exhibit C,
respectively, and Licensor and S. Carter Enterprises, LLC have agreed pursuant
to such letter agreement to enter into a License Agreement as of the Effective
Time, in the form attached hereto as Exhibit D (the “Carter License and
Sublicense”).
It is acknowledged and agreed that this agreement shall terminate and be null
and void ab initio if (a) the Merger is not consummated in accordance with the
terms of the Merger Agreement (x) as in effect on the date hereof or (y) as
amended following the date hereof; provided that such amendments shall not (i)
adversely affect any of the principal rights and benefits of Licensor or Rene
Garcia intended hereby, (ii) affect the Merger Consideration or the Exchange
Ratio (each as defined in the Merger Agreement), (iii) affect any holder of a
Licensor Warrant (as defined in the Merger Agreement) adversely and
disproportionately to any other holder of a Licensor Warrant without the former
holder's written consent, or (iv) adversely affect any of the other rights and
benefits afforded Licensor or Rene Garcia hereunder other than in an immaterial
and de minimis respect, or (b) the transactions contemplated by the Letter
Amendment and the Licensor Warrant Amendment are not consummated.
Parent, the Company, Licensor and Rene Garcia hereby agree as follows:
1.Except as set forth in paragraph 2 below, Licensor and Rene Garcia shall, and
each shall cause each of their Affiliates to, use commercially reasonable
efforts to cause each of their Representatives to (a) not solicit or take other
action to facilitate any inquiries or the making of any proposal that
constitutes or may reasonably be expected to lead to an Artistic Brands
Proposal, as defined below, (b) not participate in any way in any discussions or
negotiations relating thereto or in furtherance thereof or accept any Artistic
Brands Proposal, except to notify such person as to the existence of the
provisions of this agreement, and (c) not enter into any letter of intent,
agreement or agreement in principle with respect to an Artistic Brands Proposal.
2.The Company may receive one or more Acquisition Proposals in the manner and at
the times specified in Section 5.3 of the Merger Agreement. If, in accordance
with the requirements of Section 5.3 of the Merger Agreement, the Company and
the Independent Committee determine to engage in discussions or negotiations
with the third Person that submits the Acquisition Proposal (the “Third
Person”), then the Company shall promptly notify Parent (in accordance with the
requirement of the Merger Agreement), Licensor and Rene Garcia in writing of
such determination (a “Notice”), and following receipt thereof by Licensor and
Rene Garcia, Licensor and Rene Garcia shall be permitted to (a) enter into,
participate in and/or engage in discussions or negotiations as to the proposed
treatment of the Licensor Warrants and the Letter Agreement and a license and/or
sublicense as to the same subject matter as the Carter License and Sublicense in
connection with such Acquisition Proposal with the Third Person upon such terms
and conditions that such parties may agree (any such proposed treatment being
referred to as an “Artistic Brands Proposal”), and (b) upon or following the
execution by the Company of an Alternative Acquisition Agreement as to a
Superior Proposal in accordance with the Merger Agreement, enter into agreements
with respect to a related Artistic Brands Proposal. The Company shall promptly
notify Licensor and Rene Garcia if it terminates or ceases negotiations or
discussions with respect to an Acquisition Proposal, and Licensor and Rene
Garcia shall promptly thereafter terminate discussions or negotiations as to the
related Artistic Brands Proposal; provided, however, if a subsequent Acquisition
Proposal is received


--------------------------------------------------------------------------------


by the Company, the foregoing provisions of this Section 2 shall once again
apply.
3.Licensor and Rene Garcia shall have the same obligations with respect to an
Artistic Brands Proposal as the Company has with respect to a Superior Proposal
pursuant to Section 5.3(e)(W) through (Y) of the Merger Agreement, and Parent
and Merger Sub shall have the same rights with respect to such Artistic Brands
Proposal as they have with respect to a Superior Proposal pursuant to Section
5.3(e)(W) through (Y) of the Merger Agreement, including without limitation
obligations and rights relating to notice and information with respect to the
Superior Proposal and negotiations relating to it and Parent’s right to revise
the Merger Agreement, the Financing Letter, the Related Person Investment
Commitment, the Letter Amendment and the Licensor Warrant Amendment with respect
to a Superior Proposal.
4.Within five (5) business days of the Effective Time, Licensor, or its
designees, shall be issued 300,000 shares of Parent Common Stock, which shares
shall be afforded the same registration rights as contemplated under that
certain Amendment to Warrant Certificates of even date herewith by and among the
Company and certain holders of Warrants as if such provisions were set forth
herein, conditioned upon receipt by Parent of a representation letter in the
form attached hereto as Exhibit A duly executed by Licensor, or its designees,
as the case may be, or an authorized signatory of Licensor or its designees. The
parties acknowledge and agree that the issuance of such 300,000 shares shall be
in consideration for the transactions contemplated by this letter and not with
respect to the amendment or modification of the Licensor Warrants. If, after the
date of this agreement and at or prior to the issuance of such 300,000 shares,
the outstanding shares of Parent Common Stock are changed into a different
number of shares or type of securities by reason of any reclassification,
recapitalization, split-up, stock split, subdivision, combination or exchange of
shares, or any dividend payable in stock or other securities is declared thereon
or rights issued in respect thereof with a record date within such period, or
any similar event occurs (any such action, an “Adjustment Event”), the 300,000
shares to be issued hereunder shall be adjusted accordingly to provide to
Licensor, or its designee, the same economic effect as contemplated by this
agreement prior to such Adjustment Event. Each of Parent and the Company
covenants and agrees not to treat the issuance of the shares of Parent Common
Stock to be issued hereunder to Licensor or its designees in any manner that
would preclude Licensor or its designees from treating the receipt of such
shares as generating capital gain for federal or state tax purposes, and both
Parent and Company further covenant and agree not to claim any deduction in
connection with the issuance of such shares that would be inconsistent with the
treatment of the receipt of such shares as generating capital gain to the
Licensor or its designees.
5.The Company acknowledges and agrees that the Carter License and Sublicense
will be entered into as of the Effective Time.
6.This agreement shall be construed in accordance with and governed by the
internal laws (without regard to the conflict of laws provisions) of the State
of New York.
7.The parties agree that irreparable damage would occur in the event that any of
the provisions of this agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this agreement and to enforce specifically the terms and


--------------------------------------------------------------------------------


provisions of this agreement in the United States District Court for the Eastern
District of New York or in New York Supreme Court sitting in Suffolk County, New
York, without bond or other security being required, this being in addition to
any other remedy to which they are entitled at law or in equity.
8.This agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and each of which shall be deemed an
original.


[Remainder of Page Intentionally Left Blank.]


--------------------------------------------------------------------------------


The Company, Rene Garcia and Licensor agree to the foregoing by signing a
counterpart of this agreement where indicated below.


Sincerely,


Perfumania Holdings, Inc.


By:    /s/ Michael W. Katz
Name: Michael W. Katz
Title: President and Chief Executive Officer


AGREED AND ACCEPTED:


Parlux Fragrances, Inc.


By: /s/ Frederick E. Purches
Name: Frederick E. Purches
Title: Chairman/CEO


Artistic Brands Development, LLC


By: /s/ Rene Garcia
Name: Rene Garcia
Title: Manager




/s/ Rene Garcia
Rene Garcia, individually




